                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

GARY LEON WEBSTER                                                                      PLAINTIFF
ADC #114018

v.                                 Case No. 3:19-cv-00089-KGB

SUN NEWSPAPER, f/k/a
Jonesboro Sun Newspaper, et al.                                                    DEFENDANTS

                                              ORDER

       Before the Court is plaintiff Gary Leon Webster’s motion to extend time and notice of

change of address (Dkt. No. 6). Mr. Webster requests an extension of time to file an application

to proceed in forma pauperis (Id., at 1).

       In its Order from April 22, 2019, this Court ordered Mr. Webster to submit either (1) the

statutory filing fee of $400.00; or (2) a properly completed Application to Proceed Without

Prepayment of Fees and Affidavit, with the required calculation sheet signed by an authorized

official of the facility at which he is confined, within 30 days of April 22, 2019 (Dkt. No. 5, at 2).

The Court also ordered the Clerk to send to Mr. Webster an Application to Proceed Without

Prepayment of Fees and Affidavit and a filing fee calculation sheet (Id.). According to Mr.

Webster’s motion, he has a copy of the Application to Proceed Without Prepayment of Fees (Dkt.

No. 6, at 1). Mr. Webster asserts that he has not been able to obtain the necessary signature from

the administrative financial officer and requests additional time to file the Application to Proceed

Without Prepayment of Fees (Id.). According to this Court’s previous Order, Mr. Webster has

until May 22, 2019, to file a properly completed Application to Proceed Without Prepayment of

Fees and Affidavit, with the required calculation sheet signed by an authorized official of the

facility at which he is confined. The Court grants Mr. Webster’s motion for extension of time and
extends by 30 days, up to and including June 24, 2019, the time in which Mr. Webster has to

comply with this Court’s prior Order .

       Mr. Webster also states that he was transferred from the Arkansas Department of

Correction Tucker Unit to the Craighead County Detention Facility on April 25, 2019, for a jury

trial to begin on April 29, 2019 (Dkt. No. 6, at 1). The Court directs the Clerk to update Mr.

Webster’s docket sheet in this matter with his current address. Because Mr. Webster is proceeding

pro se, the Court reminds him that Local Rule 5.5(c)(2) of the Rules of the United States District

Courts for the Eastern and Western Districts of Arkansas requires pro se litigants to, among other

things, notify promptly the Court and the other parties in the case of any change of address.

       For these reasons, the Court grants Mr. Webster’s motion to extend time and recognizes

his notice of change of address.

       So ordered this the 6th day of May, 2019.


                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
